Exhibit 21 COMPUTER TASK GROUP, INCORPORATED SUBSIDIARIES OF COMPUTER TASK GROUP, INCORPORATED The following is a list of all of the subsidiaries of the Registrant as of December 31, 2016. All financial statements of such subsidiaries are included in the consolidated financial statements of the Registrant, and all of the voting securities of each subsidiary are wholly‑owned by the Registrant: Subsidiary State/Country or Jurisdiction of Incorporation Computer Task Group of Delaware, Inc. Delaware CTG of Buffalo, Inc. New York Computer Task Group (Holdings) Limited United Kingdom Computer Task Group of Canada, Inc. Canada Computer Task Group International, Inc. Delaware Computer Task Group Europe B.V. (a subsidiary of Computer Task Group International, Inc.) The Netherlands Computer Task Group (U.K.) Limited (a subsidiary of Computer Task Group Europe B.V.) United Kingdom Computer Task Group Belgium N.V. (a subsidiary of Computer Task Group Europe B.V.) Belgium Computer Task Information Technology Services Private (a subsidiary of Computer Task Group International, Inc.) India CTG ITS S.A. (a subsidiary of Computer Task Group IT Solutions, S.A.) Belgium Computer Task Group of Luxembourg PSF (a subsidiary of Computer Task Group, Incorporated) Luxembourg Computer Task Group IT Solutions, S.A. (a subsidiary of Computer Task Group Luxembourg PSF.) Luxembourg CTG Health Solutions N.V. (a subsidiary of Computer Task Group Belgium N.V.) Belgium
